218 F.3d 674 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.Armando QUINTANILLA,      Defendant-Appellant.
No. 99-3740
In the  United States Court of Appeals  For the Seventh Circuit
Submitted April 4, 2000*Decided June 26,  2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 97 CR 40075--William L. Beatty, Judge.
Before COFFEY, ROVNER and DIANE P. WOOD,  Circuit Judges.
COFFEY, Circuit Judge.


1
On December 3,  1997, a federal grand jury sitting in the  Southern District of Illinois returned a  one-count indictment charging Armando  Quintanilla with being a felon in  possession of a firearm, in violation of  18 U.S.C. sec. 922(g)(1). After the jury  returned a guilty verdict, the trial  judge sentenced Quintanilla to 87 months'  imprisonment, a fine of $3,500, a $50  special assessment, and three years'  supervised release. On appeal,  Quintanilla argues that the judge  erroneously denied his motion to suppress  the evidence recovered from his home. We  affirm.

I.  BACKGROUND

2
Although Quintanilla is appealing  federal gun charges, the genesis of the  investigation of this case occurred in  1995 after the defendant and a man named  John Smith went to the Chicago, Illinois,  area to purchase marijuana on February  17, 1995. According to Smith, when the  two men returned from Chicago to Johnson  City, Illinois, Smith left the marijuana  shipment in the trunk of a vehicle parked  on his father's property. On February 18,  1995, Smith discovered that the trunk of  the car had been pried open and the  marijuana had been stolen; Quintanilla  suspected that Smith had stolen the  narcotics.


3
When Quintanilla arrived at Smith's  father's house, he began yelling, as well  as kicking, striking, and pulling Smith's  hair. Smith was then blindfolded and  taken to another location, tied to the  plumbing in a basement, and beaten by  Quintanilla and two other men. Smith was  kept there overnight and then transported  back to Quintanilla's house, tied up,  beaten with fire place tools by  Quintanilla, and forced to sleep in a  bathtub.


4
On February 21, 1995, Smith was able to  escape from Quintanilla's moving vehicle  and run to Mabry's Auto Body Garage in  Pershing, Illinois. When Franklin County,  Illinois, Sheriffs arrived at Mabry's,  they found Smith, in a state of near  hysteria, with his eyes swollen and  discolored, and his forehead and face  marked by numerous cuts and bruises.  There were also marks, cuts, and bruises  on his body.


5
After investigating the kidnaping, the  Sheriff's department obtained an arrest  warrant for Quintanilla and his wife, as  well as a search warrant for their  residence. The warrant for the residence  included all outbuildings and vehicles  located on the property, and authorized,  in part, the search for Smith's blood,  fireplace tools used to beat Smith,  marijuana, and firearms.1 The complaint  included a report of Deputy Don Jones  regarding his interview with Smith after  he was kidnaped, and also stated that  another law enforcement officer knew that  the defendant maintained a number of dogs  on the premises. Based on the exigencies  set out in the complaint, the issuing  judge waived the customary knock and  announce requirements.


6
On February 21, 1995, law enforcement  officers went to the defendant's  residence to execute the arrest and  search warrants. As the officers  approached the house, Quintanilla and his  wife came to the front door to meet them.  As they appeared in the doorway, the  couple was advised that they were under  arrest.


7
After the defendant and his wife were  arrested, the residence was searched.  While Master Sergeant John Lewis of the  Illinois State Police was searching an  area of the property near the swimming  pool, he discovered a .357 magnum  revolver wrapped in a plastic bag and  hidden inside the cover of the swimming  pool.2 Additionally a box of  ammunition, including spent rounds, was  found in the master bedroom.


8
On April 28, 1999, the defendant moved  to suppress the firearm and plastic bag  discovered at his residence on the  grounds that the search warrant was: 1)  overly broad; and 2) not supported by  probable cause. After a hearing, the  trial judge denied Quintanilla's motion  to suppress, and on May 13, 1999, the  jury returned a guilty verdict. As  mentioned before, the judge sentenced the  defendant to 87 months' imprisonment, to  run consecutive to the Illinois state  prison term he was (and is) currently  serving for the aggravated kidnaping and  battery of Smith. Quintanilla appeals.

II.  ISSUES

9
On appeal, the defendant challenges the  denial of his motion to suppress, arguing  that the search warrant was unsupported  by probable cause. Quintanilla also  raises, for the first time on appeal, a  challenge to the warrant's "no-knock"  authorization. Finally, Quintanilla  claims that the government failed to  prove beyond a reasonable doubt that he  was guilty.

III.  ANALYSIS
A.  Probable Cause

10
With respect to Quintanilla's claim that  the warrant was unsupported by probable  cause, we review questions of law de novo  and questions of fact for clear error.  See Ornelas v. United States, 517 U.S. 690, 698 (1996). We have held that  "[b]ecause the resolution of a motion to  suppress is necessarily fact-specific, we  give special deference to the district  court that heard the testimony and  observed the witnesses at the suppression  hearing." United States v. Sholola, 124 F.3d 803, 811 (7th Cir. 1997).3  Furthermore,


11
[a] magistrate's determination of  probable cause is to be given  considerable weight and should be  overruled only when the supporting  affidavit, read as a whole in a realistic  and common sense manner, does not allege  specific facts and circumstances from  which the magistrate could reasonably  conclude that the items sought to be  seized are associated with the crime and  located in the place indicated.


12
United States v. Spry, 190 F.3d 829, 835  (7th Cir. 1999), cert. denied, 120 S. Ct. 967 (2000) (internal quotations and  citations omitted). Finally, we must keep  in mind that doubtful cases should be  resolved in favor of upholding the  warrant. See id. (citations omitted).


13
In this case, the officers had  information from a confidential source  (CS) which revealed that Quintanilla had  firearms and marijuana at his residence.  The CS also told police that the guns and  narcotics were in close proximity to each  other and that the firearms were used to  protect the drugs. This CS had given the  police reliable information in the past  and had provided the above information a  week before the warrant was issued. See  generally Spry, 190 F.3d at 836; United  States v. McNeese, 901 F.2d 585, 596-97  (7th Cir. 1990).


14
The defendant claims that this  information is insufficient to establish  probable cause for the issuance of the  warrant dealing with the possession of  firearms and narcotics on the premises.  See United States v. Fairchild, 940 F.2d 261, 264-65 (7th Cir. 1991). However, for  obvious reasons, Quintanilla ignores the  other information presented to the  magistrate judge.


15
In addition to the facts described  above, the police also provided the  magistrate with the three-page report of  Captain Don Jones concerning the  kidnaping and beating of Smith by  Quintanilla. As described previously, the  report detailed the circumstances  surrounding Smith's abduction and severe  beatings at the hands of Quintanilla  because the defendant suspected that  Smith had stolen marijuana from him.  Additionally, the request for the warrant  included a picture of Smith, battered and  bruised, after the arduous ordeal he was  subjected to by Quintanilla. The report  also noted that Smith's father and  Smith's father's girlfriend witnessed the  initial attack and kidnaping of Smith by  Quintanilla, thereby providing additional  support for Smith's version of events.


16
Given the totality of the information  contained in the record, we are convinced  that the magistrate's authorization to  search for marijuana and firearms was  proper. See Illinois v. Gates, 462 U.S. 213, 238 (1983);4 see also United  States v. Reddrick, 90 F.3d 1276, 1281  (7th Cir. 1996); United States v. Henry,  933 F.2d 553, 557 (7th Cir. 1991).  Quintanilla's arguments to the contrary  are without merit.

B.  No-Knock Provision

17
Because Quintanilla failed to raise the  issue of the "no-knock" provision in his  motion to suppress, we review his claim  that the inclusion of such a provision in  the warrant violated his constitutional  rights for "cause." See United States v.  Evans, 131 F.3d 1192, 1193 (7th Cir.  1997); see also United States v. Wilson,  115 F.3d 1185, 1190 (4th Cir. 1997),  cert. denied, 119 S. Ct. 1588 (1999);  United States v. Howard, 998 F.2d 42, 52  (2d Cir. 1993); Doganiere v. United  States, 914 F.2d 165, 167 (9th Cir.  1990). And we have held that "'[c]ause'  is a more stringent standard than the  plain error standard . . . ." Evans, 131 F.3d at 1193.


18
Although it is the appellant's burden to  establish "cause" for his failure to  raise the no-knock issue in a motion to  suppress, Quintanilla's brief fails to  even suggest a reason for the failure.  Instead, the appellant's brief is devoted  to the applicability of two Illinois  Supreme Court cases, People v. Krueger,  675 N.E.2d 604 (Ill. 1996) and People v.  Wright, 697 N.E.2d 693 (Ill. 1998), to  the "no-knock" provision in the warrant.


19
As we stated in United States v.  Gambrell, 178 F.3d 927, 928 (7th Cir.),  cert. denied, 120 S. Ct. 281 (1999),  neither of the two cases the appellant  relies upon "has any practical effect on  our decision today." Instead, it is  axiomatic that "federal standards control  the admissibility of evidence in a  federal prosecution even though the  evidence was seized by state officials andwould not be admissible in state  court." United States v. Singer, 943 F.2d 758, 761 (7th Cir. 1991). It is also  clear that "no-knock" entries are  permissible under federal law. See  Richards v. Wisconsin, 520 U.S. 385, 394  (1997).


20
Furthermore, the testimony in this case  reveals that the officers were not  required to use the "no-knock" authoriza  tion. Instead, both Quintanilla and his  wife approached the front door of their  residence as the officers first  encroached upon the defendant's property.  The officers had a short discussion with  the couple, informed them that they were  under arrest, and even made arrangements  for a neighbor to take care of their  child. It was only after this that the  officers entered the residence and  executed the search warrant. Given the  circumstances surrounding the actual  entry into the defendant's home,  Quintanilla has failed to establish any  possible prejudice from the inclusion of  authorization for a no-knock entry in the  warrant.


21
We are convinced that Quintanilla has  failed to establish cause for his failure  to raise the authorization for a no-knock  entry in a motion to suppress.  Additionally, the arguments he does raise  have previously been expressly rejected  by this court. Accordingly, we need not  address this issue any further.

C.  Sufficiency of the Evidence

22
Quintanilla also claims that the  evidence adduced at trial was  insufficient to convict him of being a  felon in possession of a firearm.  However, we have long noted that a  defendant attempting to overturn a  conviction on grounds of the sufficiency  of the evidence "faces a heavy burden."  United States v. Hopson, 184 F.3d 634,  636 (7th Cir. 1999), cert. denied, 120 S.  Ct. 828 (2000). A conviction will be  upheld if the evidence, when viewed in  the light most favorable to the  government, establishes that "any  rational trier of fact could have found  the essential elements of the crime  beyond a reasonable doubt." Jackson v.  Virginia, 443 U.S. 307, 319 (1979).


23
In order to secure a conviction under  section 922(g)(1), the government must  prove beyond a reasonable doubt that: 1)  the defendant had a previous felony  conviction; 2) the defendant was in  possession of a firearm; and 3) the  firearm had traveled in or affected  interstate commerce. See United States v.  Woolfolk, 197 F.3d 900, 903 (7th Cir.  1999), cert. denied, 120 S. Ct. 1705  (2000) (citing United States v. Garrett,  903 F.2d 1105, 1110 (7th Cir. 1990) and  United States v. Petitjean, 883 F.2d 1341, 1347 (7th Cir. 1989)). In this  case, the appellant concedes that both  the previous conviction and the  interstate commerce elements cited above  were established. Thus, the only issue  before this court is whether the  government adequately proved the element  of possession.


24
The government not only introduced the  .357 magnum seized from the defendant's  house at trial, but expert testimony also  established that Quintanilla's  fingerprints were found on the gun as  well as on the plastic bag containing the  gun. Although this evidence would have  been sufficient to establish the  defendant's guilt, especially when viewed  in the light most favorable to the  government, the government also  introduced the testimony of James  Johnson.


25
Johnson testified that in early 1994 he  gave the .357 magnum handgun and a box  and a half of ammunition for the gun to  Quintanilla's wife, Lisa. Johnson further  testified that when he gave the weapon to  Lisa, Quintanilla admired the gun and the  two men decided to go out in the woods  behind Quintanilla's house and fire the  weapon. According to Johnson's testimony,  he loaded the weapon and the two men each  proceeded to fire the weapon three times.  It was this gun that the police found at  Quintanilla's residence with his  fingerprints on it, as well as on the  plastic bag containing the gun. The  police also discovered the box and a half  of ammunition Johnson had previously  given to the defendant, including the  spent cartridges.


26
We are of the opinion that, when viewed  in the light most favorable to the  government, there is sufficient evidence  to allow a jury to reasonably conclude  that Quintanilla was a felon in  possession of a firearm.

The decision of the district court is

27
AFFIRMED.



Notes:


*
  At oral argument, the parties agreed to submit  the case on the briefs. See Fed. R. App. P.  34(f).


1
 The complaint for the search warrant recited, in  part, that:    A confidential source of the Southern Illinois  Drug Task Force advised John Moore that Armando  Quintanilla has firearms concealed in the resi-  dence to be searched. Said conversation took  place in Benton, IL last Monday (Feb. 13, 1995).  The source has given said Moore accurate informa-  tion in the past. The source related that Quinta-  nilla had the firearms for protection and had the  firearms in close proximity to marijuana in the  residence.


2
 Quintanilla's fingerprints were found on the  handgun and the plastic bag.


3
 The Supreme Court has, to date, not defined the  legal phrase probable cause, saying that whether  it has been established varies with the facts of  each case. See Ornelas, 517 U.S. at 696. Instead,  the Court has adopted a "totality of the circum-  stances" standard. See Illinois v. Gates, 462 U.S. 213, 230-39 (1983).


4
 As the Supreme Court stated in Illinois v. Gates, 462 U.S. at 231-32:    Perhaps the central teaching of our decisions  bearing on the probable cause standard is that it  is a "practical, nontechnical conception." Brine-  gar v. United States, 338 U.S. 160, 176, . . .  (1949). "In dealing with probable cause, . . . as  the very name implies, we deal with probabili-  ties. These are not technical; they are the  factual and practical considerations of everyday  life on which reasonable and prudent men, not  legal technicians, act." Id., at 175 . . . . Our  observation in United States v. Cortez, 449 U.S. 411, 418 . . . (1981), regarding "particularized  suspicion," is also applicable to the probable  cause standard:    The process does not deal with hard certainties,  but with probabilities. Long before the law of  probabilities was articulated as such, practical  people formulated certain common-sense conclu-  sions about human behavior; jurors as factfinders  are permitted to do the same--and so are law  enforcement officers. Finally, the evidence thus  collected must be seen and weighed not in terms  of library analysis by scholars, but as under-  stood by those versed in the field of law en-  forcement.